Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-26-1997

In Re: Ronald Yuhas
Precedential or Non-Precedential:

Docket 96-5146




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"In Re: Ronald Yuhas" (1997). 1997 Decisions. Paper 46.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/46


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                     ____________

                                           No. 96-5146
                                          ____________

                                  IN RE: RONALD J. YUHAS,
                                           Debtor
                                    ____________________

                                        THOMAS J. ORR,
                                           Appellant

                                                 v.

                                      RONALD J. YUHAS
                                     ____________________

              ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                             ____________________

                                    (Civil Action No. 95-5551)

                                    Argued: October 1, 1996
                           Before: ALITO and McKEE, Circuit Judges
                                   and GREEN, District Judge

                               (Opinion Filed on: January 22, 1997)
                                     ___________________

                                            ORDER
                                      ___________________

               The opinion in this case is hereby amended:

               The following is added as footnote 5 at the end of the last sentence
of Part II.

                Our decision in this case is fully consistent with In re Clark, 711 F.2d 21 (3d Cir.
1983). Our decision here concerns the question whether a qualified IRA is excluded from a
bankruptcy estate under 11 U.S.C. § 541, as a result of a 1993 amendment of N.J.S.A. § 25:2-1(b).
 By contrast, the holding in In re Clark, supra, concerned the meaning of an exemption provision,
11 U.S.C. § 522(d)(10)(E). It is true that the parties in In re Clark appear to have assumed that the
petitioner's Keogh plan was property of the bankruptcy estate, see 711 F.2d at 22, but at that time
the amendment of N.J.S.A. § 25:2-1(b) that provides the foundation for our decision here had not
been enacted, and thus there was no basis for contending that the Keogh plan was excluded from
the estate on the ground that we endorse here.

                       BY THE COURT:


                      \s\ Samuel A. Alito, Jr.

                      Circuit Judge

DATED: February 26, 1997